
	
		II
		Calendar No. 255
		112th CONGRESS
		1st Session
		S. 678
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Kohl (for himself,
			 Mr. Whitehouse, Mr. Coons, Mr.
			 Blumenthal, Mr. Graham,
			 Mr. Kyl, Mr.
			 Coburn, Mrs. Feinstein, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 8, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To increase the penalties for economic
		  espionage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Economic Espionage Penalty
			 Enhancement Act.
		2.Amendment to
			 title 18Section 1831(a) of
			 title 18, United States Code, is amended by striking 15 years
			 and inserting 20 years.
		3.Directive to
			 Sentencing CommissionPursuant
			 to its authority under section 994(p) of title 28, United States Code, the
			 United States Sentencing Commission shall—
			(1)review its guidelines and policy relating
			 to a two-level enhancement for economic espionage; and
			(2)as a part of such
			 review consider amending such guidelines to—
				(A)apply the
			 two-level enhancement to the simple misappropriation of a trade secret;
				(B)apply an
			 additional two-level enhancement if the defendant transmits or attempts to
			 transmit the stolen trade secret outside of the United States and an additional
			 three-level enhancement if the defendant instead commits economic espionage
			 (i.e., he/she knew or intended that the offense would benefit a foreign
			 government, foreign instrumentality, or foreign agent); and
				(C)provide when a
			 defendant transmits trade secrets outside of the United States or commits
			 economic espionage, that the defendant should face a minimum offense
			 level.
				3.Directive to the United
			 States Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, the United States Sentencing Commission shall review
			 and, if appropriate, amend the Federal sentencing guidelines and policy
			 statements applicable to persons convicted of offenses relating to the
			 transmission or attempted transmission of a stolen trade secret outside of the
			 United States or economic espionage, in order to reflect the intent of Congress
			 that penalties for such offenses under the Federal sentencing guidelines and
			 policy statements appropriately, reflect the seriousness of these offenses,
			 account for the potential and actual harm caused by these offenses, and provide
			 adequate deterrence against such offenses.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall―
				(1)consider the extent to
			 which the Federal sentencing guidelines and policy statements appropriately
			 account for the simple misappropriation of a trade secret, including the
			 sufficiency of the existing enhancement for these offenses to address the
			 seriousness of this conduct;
				(2)consider additional
			 enhancements in the Federal sentencing guidelines and policy statements to
			 account for—
					(A)the transmission or
			 attempted transmission of a stolen trade secret outside of the United States;
			 and
					(B)the transmission or
			 attempted transmission of a stolen trade secret outside of the United States
			 that is committed or attempted to be committed for the benefit of a foreign
			 government, foreign instrumentality, or foreign agent;
					(3)consider establishing a
			 minimum offense level under the Federal sentencing guidelines and policy
			 statements for offenses relating to the transmission or attempted transmission
			 of a stolen trade secret outside of the United States;
				(4)ensure the Federal
			 sentencing guidelines and policy statements reflect the seriousness nature of
			 these offenses and the need to deter such conduct;
				(5)ensure reasonable
			 consistency with other relevant directives, Federal sentencing guidelines and
			 policy statements, and any Federal statutes;
				(6)make any necessary
			 conforming changes to the Federal sentencing guidelines and policy statements;
			 and
				(7)ensure that the Federal
			 sentencing guidelines adequately meet the purposes of sentencing as set forth
			 in section 3553(a)(2) of title 18, United States Code.
				(c)ConsultationIn
			 carrying out the review required under this section, the Commission shall
			 consult with individuals or groups representing owners of trade secrets, law
			 enforcement, victims of economic espionage offenses, the United States
			 Department of State, the United States Department of Homeland Security, and the
			 United States Trade Representative.
			(d)ReviewNot
			 later than 180 days after the date of enactment of this Act, the Commission
			 shall—
				(1)complete its
			 consideration and review under this section; and
				(2)if it chooses not to
			 adopt any of the specific recommendations made under this section, issue a
			 report explaining why it has not adopted the recommendations.
				
	
		December 8, 2011
		Reported with an amendment
	
